Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Acknowledgements
The Amendment to claims 1-2, 4-6 and 10, filed on 10/28/2021 have been entered.
Claims 1-30, are pending.
Claims 11-30, withdrawn, therefore
Claims 1-10 have been examined

Response to Amendment/Remarks
35 USC § 103
6. 	Applicant’s arguments with respect to claim 1, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
7.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 

8.	      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-6, 8, 10, are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., (US Pat. 9769300 B2) in view of Cammarota et al., (US 20180109418 A1).

10.	With respect to claim 1, Griffin teaches a method comprising:
receiving, by a transaction terminal, a tag from a second device over a first wireless connection that utilizes a first wireless connection type (col 2 line 55 – col 3 line 20). 
mapping, by the transaction terminal the tag to a key associated with the second device (col 3 lines 14-20). 
using, by the transaction terminal, the key to initiate a second wireless connection to the second device utilizing a second wireless connection type and pair processing details (col 3 line 4 – col 4 line 34), and 
automatically establishing, by the transaction terminal, a communication session with the second device over the second wireless connection utilizing the second wireless connection type (col 3 line 4 – col 4 line 34). 

identifying, by the transaction terminal, pair processing details associated with hashing for a secure connection between the transaction terminal and the second device.
However, Cammarota discloses
identifying, by the transaction terminal, pair processing details associated with hashing for a secure connection between the transaction terminal and the second device (Fig. 2 item 205-207 ¶¶ 0041-0043).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed simply enhance the communication system of Griffin, in view of Cammarota, in order to have the ability to initiate a secure communications between two devices using NFC connection.

11. 	With respect to claim 2, Griffin teaches a method comprising:
wherein receiving further includes receiving the tag from a Near Field Communication (NFC) transceiver of the transaction terminal (col 3 line 4 – col 4 line 34), 
wherein the first wireless connection is an NFC connection (col 3 line 4 – col 4 line 34). 

12. 	With respect to claim 3, Griffin teaches a method comprising:
wherein mapping further includes obtaining from the tag pairing instructions and a wireless protocol encryption key for the using (col 3 line 4-20, col 14 line 34-38).   

13. 	With respect to claim 4, Griffin teaches a method comprising:
wherein the using further includes providing the pairing instructions, the wireless protocol encryption key, and a second device identifier for the second device to a wireless beacon or a server for the automatically establishing (col 14 line 31-59).

14.	With respect to claim 5, Griffin teaches a method comprising:
wherein automatically establishing further includes instructing the wireless beacon or a server to automatically establish the communication session with the second device (col 14 line 31-59).

15.	With respect to claim 6, Griffin teaches a method comprising:
wherein automatically establishing further includes maintaining a simultaneous network connection to the third device during the communication session between the second device and the third device and using the third device as a proxy for the 
communication session (Fig. 27, Col 19 line 53-63). 

16.	With respect to claim 8, Griffin teaches a method comprising:
wherein providing further includes utilizing the first wireless connection as a Near Field Communication (NFC) wireless channel to the second device and utilizing the second wireless connection as a different wireless communication channel to the second device (col 3 line 4 – col 4 line 34). 
 
claim 10, Griffin teaches a method comprising:
providing a bidirectional remotely controlled interface to the first device on the
 second device over the communication session (col 3 line 4 – col 4 line 34). 

18.	Claims 7 and 9, are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., (US Pat. 9769300 B2) in view of Cammarota et al., (US 20180109418 A1) and further in view of Bland Jr. et al., (US Pat. 11057525 B1).

19.	With respect to claim 7, the combination of Griffin and Cammarota disclose all the limitations as described in claim 1 above, but did not explicitly disclose wherein automatically establishing further includes providing audio or speech data over the second wireless connection to the second device during the communication session while providing text data over the first wireless connection to the second device.
	However, Bland Jr. discloses
	wherein automatically establishing further includes providing audio or speech data over the second wireless connection to the second device during the communication session while providing text data over the first wireless connection to the second device (col 23 line 28-60).
 Therefore, it would have been obvious for a person of ordinary skill in the art to simply enhance the communication system of Griffin and the secured NFC of Cammarota, in view of Bland Jr., in order to have the ability to initiate or respond to multi-bandwidth communications via calls, text.

claim 9, the combination of Griffin, in view of Bland Jr disclose all the limitations as described above. Furthermore, Bland Jr. discloses wherein automatically establishing further includes providing audio data during the communication session to the second device as a tagged text data that the second device translates to play speech-based instructions over a speaker of the second device (col 23 line 28-60).



Conclusion
21.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

22.	The prior art made of record and not relied upon:
1)	(EP 2713587 B1) – Brown et al., Device, system, and method for logging near field communications tag interactions.

23. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is 
(571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK MCATEE can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685